CATHERINE SADOWSKI, Appellant,
v.
SAYEH SASSOUNI, a/k/a SAYEH KHORSHAD, NEJATOLLAH SASSOUNI, STERLING NATIONAL MORTGAGE COMPANY INC. and VILLA PORTOFINO HOMEOWNERS ASSOCIATION, INC., Appellees.
No. 4D07-4802.
District Court of Appeal of Florida, Fourth District.
February 4, 2009.
Anthony J. Titone of the Law Office of Anthony J. Titone, Fort Lauderdale, for appellant.
Michael Rothman and Ellen Patterson of Rothman & Tobin, P.A., Coral Springs, for appellees Nejatollah Sassouni and Sterling National Mortgage Company.
PER CURIAM.
Affirmed.
STEVENSON, TAYLOR and MAY, JJ., concur.
Not final until disposition of timely filed motion for rehearing.